 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

DAVID N. MURPHY, SR.,

Plaintiff CIVIL ACTION NO. 3:18-1404
V.
(MANNION, D.J.)
SCOTT M. GROCHOWSKI, et al., (SCHWAB, M.J.)
Defendants

MEMORANDUM

l. BACKGROUND

Pending before the court is the January 7, 2020 report and
recommendation, (Doc. 60), of Judge Susan E. Schwab recommending that
defendant Gene Berdanier’s motion to dismiss, or in the alternative, for
summary judgment, (Doc. 27), be granted in part and, denied in part
regarding the First Amendment retaliation claim remaining against him in this
civil rights action under 42 U.S.C. §1983, filed pro se by plaintiff David N.
Murphy, Sr. Also pending in this case are plaintiff's knock-and-announce
claims against defendants Grochowski, Greenwald, Marrow, and John Does
1-3 which arose at the time of his arrest. Plaintiff is proceeding on his
amended complaint. (Doc. 16). Defendants Grochowski, Greenwald, Marrow

have filed answers with affirmative defenses to plaintiff's amended complaint. '

 

‘The court notes that with respect to defendants John Does 1-3, to date
they have not been identified by plaintiff and they have not been served with
his amended complaint. “‘Doe defendants are routinely used as stand-ins for

 
 

After plaintiff's arrest, he was incarcerated at Schuylkill County Prison
(“SCP”) and, he alleges that since he had sued SCP in the past and
threatened to sue SCP again, Berdanier retaliated against him by having him
transferred to a different prison.

In her instant report, Judge Schwab finds that plaintiff's demand for a
specific sum of damages, in his amended complaint, be stricken since it is in
violation of Local Rule 8.1, M.D.Pa. Judge Schwab also recommends that
Berdanier’s motion, considered both as one to dismiss under Rule 12(b)(6)
and as one for summary judgment under Rule 56, be denied, and that
plaintiff's First Amendment retaliation claim against this defendant proceed.

To date, neither the plaintiff nor Berdanier have filed any objections to
Judge Schwab's report and the time to do so has expired. In fact, after Judge
Schwab issued her report, Berdanier filed his answer to plaintiffs amended
complaint with affirmative defenses. (Doc. 61).

After having reviewed the record, the court will ADOPT the report and
recommendation. Berdanier’s motion will be GRANTED IN PART and

 

real parties until discovery permits the intended defendants to be installed;’
however, ‘an action cannot be maintained solely against Doe defendants.”
Alvarez v. Ebbert, 2019 WL 2762964, *10 (M.D.Pa. July 2, 2019)(citing
Hindes v. F.D.1.C., 137 F.3d 148, 155 (3d Cir. 1998)). Under Rule 4(m), since
plaintiff's 90-day period has expired regarding service on John Does 1-3, the
court is putting plaintiff on notice that he must identify his John Doe
defendants if he wishes to proceed with his knock-and-announce claim
against them in his amended complaint. If plaintiff fails to identify defendants
John Does 1-3 after discovery is completed, they will be subject to dismissal
pursuant to Rule 4(m). See id.

 
 

DENIED IN PART. This case will be remanded to Judge Schwab for further

pre-trial proceedings as to the remaining claims.

ll. © STANDARD OF REVIEW

Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.”
Fed.R.Civ.P. 72(b), advisory committee notes; see a/so Univac Dental Co. v.
Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

lil. DISCUSSION
The court has reviewed the report and shall adopt Judge Schwab's
conclusions with respect to the plaintiffs First Amendment claim against

Berdanier.

iV. CONCLUSION
Accordingly, the report and recommendation of Judge Schwab is»

3

 
 

ADOPTED IN ITS ENTIRETY. Berdanier’s motion to dismiss is GRANTED
with respect to plaintiffs demand for a specific sum of damages in his
amended complaint and plaintiff's demand is STRICKEN. Berdanier’s motion
is DENIED with respect to plaintiff's retaliation claim against him. The court
will remand this case to Judge Schwab for further proceedings as to the

remaining claims and defendants. A separate order shall issue.

s| Walachy E. Mauniou
MALACHY E. MANNION
United States District Judge

Date: February 18, 2020

18-1404-02.wpd

 
